318 S.W.3d 583 (2009)
2009 Ark. 323
Steven Eugene CAULEY, Arkansas Bar No. 94012, Petitioner.
No. 09-509.
Supreme Court of Arkansas.
May 28, 2009.
PER CURIAM.
On recommendation of the Supreme Court Committee on Professional Conduct, we hereby accept the voluntary surrender, in lieu of probable disbarment proceedings, of the license of Steven Eugene Cauley, of Little Rock, Arkansas, to practice law in the State of Arkansas. Mr. Cauley is set to enter a guilty plea to one count of felony wire fraud and one count of criminal contempt in the United States District Court for the Southern District of New York on June 1, 2009. In his petition to surrender, filed with this court on May 14, 2009, he acknowledged failure to pay over certain funds he held as a fiduciary and escrow agent for the plaintiffs obtained in a settlement of securities litigation in New York. Mr. Cauley self-reported his actions to the Committee and acknowledged his conduct violated Rules 8.4(b) and (c) of the Arkansas Rules of Professional Conduct. The name of Steven Eugene Cauley shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in this state.
It is so ordered.